DETAILED ACTION
Allowable Subject Matter
Claims 1-2,4-5,8,10-18 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record does not disclose an electronic device with first and second trace, ground plane and “a first circuit board having the first trace and the second trace formed thereon, the first circuit board being housed within the body of the electronic device, wherein the first circuit board is laterally adjacent to the ground plane.”
Claims 2 and 4-5 are allowed as depending on claim 1. 
Regarding claim 8, the prior art of record does not disclose an electronic device, comprising: a touchscreen display; a discontinuous single-turn antenna, comprising: a first and a second conductive trace “a first circuit board having the first conductive trace and the second conductive trace formed thereon; and a second circuit board having further antennas of the electronic device formed thereon, the further antennas being configured to operate at frequencies different from the discontinuous single-turn antenna”; and “the ground plane being configured to provide electrical continuity between the first conductive trace and the second conductive trace, the ground plane being housed within a body of the electronic device and further configured to shield the touchscreen display from radiofrequency (RF) interference generated by the further antennas of the second circuit board.”
Claims 10-16 are allowed as depending on claim 8.
Regarding claim 17, the prior art of record does not disclose an electronic device with metal shielding, antenna with first and second trace and “wherein electrical continuity between the first trace and the second trace is mediated through the metal shielding, wherein the metal shielding is disposed below the circuit board, and wherein the second end of the first trace and the second end of the second trace are electrically coupled to the metal shielding by conductive vias extending through a thickness of the circuit board and contacting a major surface of the metal shielding.”
Claims 18 and 23-24 are allowed as depending on claim 17.
Regarding claim 20, the prior art of record does not disclose an electronic device comprising , a first circuit board, and antenna with first and second trace and “wherein the metal shielding is laterally adjacent to the first circuit board, and wherein the second end of the first trace and the second end of the second trace are electrically coupled to the metal shielding by conductive structures disposed over the major surface of the first circuit board and a major surface of the metal shielding.”
Claims 21-22 are allowed as depending on claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY X YANG/Examiner, Art Unit 2844        

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844